Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.811 Filed 03/01/21 Page 1 of 24




                                  Exhibit 1

            Dr. Victoria Hartmann Report on Destroyed Property
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.812 Filed 03/01/21 Page 2 of 24




                        Appraisal Report



                            Victoria Hartmann, Ph.D.
                               January 2nd, 2020




 Werking vs. Werking                                                        1
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.813 Filed 03/01/21 Page 3 of 24




             Self-Contained Appraisal Report for A Collection of Pornographic Film




                        Intended Use: Substantiate a Replacement Cost
                              Type of Value: Fair Market Value




                                Client: Paul and Beth Werking
                                     Case #1:19-cv-00276




                           Appraised by: Victoria Hartmann, Ph.D.



                        Date of Appraisal: December 17th - 24th, 2020
                       Effective Date of Appraisal: December 27th, 2020


 Werking vs. Werking                                                                 2
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.814 Filed 03/01/21 Page 4 of 24




                                Date of Report: January 2nd, 2021
                                 Updated: February 24th, 2021




                                  INTENDED USE AND USERS

 The intended use of this appraisal is limited to substantiating a replacement value for a

 previously existing collection of adult films. The intended users of this report are limited to

 the plaintiff and financial and legal representatives.




                                      VALUE DEFINITION

 The type of value used in this appraisal is fair market value.




                                    DEFINITION OF VALUE

 Fair Market Value is the price at which property changes hands between a willing buyer and

 a willing seller, neither having to buy or sell, and both having reasonable knowledge of all

 the relevant facts.

 (From IRS Publication 526 (2019), Charitable Contributions, p. 11.)




                                    APPROACH TO VALUE

 The following approaches to value are commonly used in the appraisal of personal property:

 The Cost Approach to Value concludes either reproduction for replacement cost of a



 Werking vs. Werking                                                                               3
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.815 Filed 03/01/21 Page 5 of 24




 property, either new or depreciated.

 The Income Approach to Value concludes the present worth of anticipated future benefits of

 owning income-producing properties or objects.

 The Market Comparison Approach to Value estimates value by comparison with properties

 sold in the relevant market, with adjustments for all differences that affect value, such as

 differences in characteristics of value, in provenance, and in time exposed to the market in

 order to arrive at the opposite conclusion of value.




 (From Soucy, Patricia C. and Smyth, Janella N., Eds. The Appraisal of Personal Property:

 Principles, Theories, and Practice Methods for the Professional Appraiser. Washington. D.C.:

 The American Society of Appraisers, 1994, p.19)




 Each of these approaches was considered for this appraisal.

     1. These films are mass produced for the marketplace. Mr. Werking is not required to

         re-film or re-record these films in order to replace them. As such, the Cost Approach

         to Value was not used.

     2. Comparatives to other (or the same) films in the market place were applicable, as

         these films are easily found for the most part for purchase, and their value would not

         be more or less based on unique aspects of the films. Thus, the Market Comparison

         Approach was utilized here.




 Werking vs. Werking                                                                              4
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.816 Filed 03/01/21 Page 6 of 24




     3. Mr. Werking did not produce these films, nor was he part of the original production.

         He did not purchase the original reels of these films, nor does he own exclusive

         distribution rights. Mr. Weking would not generate income from these films. Thus,

         the Income Approach to Value was not applicable in this appraisal.




 Werking vs. Werking                                                                           5
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.817 Filed 03/01/21 Page 7 of 24




                                         NARRATIVE


 According to media reports, in the lawsuit Werking v. Werking, Case #1:19-cv-00276, filed

 in Michigan Western District Court, David Werking said that, after a divorce, he had lived

 rent-free in his parents’ Grand Haven home for about a year. In August 2017, he moved out

 “at the request of local law enforcement,” leaving many of his possessions behind.




 A few months later, his parents — Paul and Beth Werking — delivered some of the

 possessions he had been asking that they return. He noticed items were missing. In an email,

 he said, his father told him: “We counted twelve moving boxes full of pornography plus two

 boxes of ‘sex toys’ as you call them. We began that day the process of destroying them and it

 took quite a while to do so.”




 District Judge Paul Maloney granted David Werking’s request for summary judgment on

 November 10th, 2020.



 On December 15th, 2020, the law firm VanderBroek Law PLLC, representing the

 Defendants, contacted me for a formal appraisal of the collection.




 Werking vs. Werking                                                                             6
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.818 Filed 03/01/21 Page 8 of 24




 The collection consisted of 2289 adult films from the mid 1970’s until the mid 2000’s.




                                          RESEARCH

         The question of the value of pornography continues to be hotly debated both in

 popular culture and in academia. Does pornography have value? If so, how do we determine

 such a thing? Does it have intrinsic value, or do we base the value of pornography simply

 from a financial perspective - considering the cost of production, the cost of distribution, and

 the cost to the customer purchasing a film.

 Michael Rea (2001), one of the few authors who has devoted an essay to the issue of defining

 pornography, proposes the following:

                       x is pornography if and only it is reasonable to believe that x will be used

                       (or treated) as pornography by most of the audience for which it was

                       produced.

           Before we explore the conditions of the proposition presented, let us a take a brief

 look at the history of the mainstreaming of pornography.

           The mainstreaming of pornography is indebted to the success of feature-length

 hardcore films of the 1970’s. These films were shot on 35mm, had story-esque narratives,

 were screened both in the USA and internationally, and for their time, had bigger budgets

 than prior at-home filmed sexual encounters, which were non-commercial. Films such as

 Deep Throat (1972), Behind the Green Door (1972), The Devil in Miss Jones (1973), The



 Werking vs. Werking                                                                                  7
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.819 Filed 03/01/21 Page 9 of 24




 Opening of Misty Beethoven (1976) and Debbie Does Dallas (1978). These films have since

 been established as classics (Buscombe 2004: 30). Porn historiography characterizes the

 1970’s as an era of sexual, and even artistic, exploration, unhinged by AIDS, and of adult

 film-making undisturbed by video technology or the economic dictates of the porn industry,

 as we see today. The 1970’s were about the convergence of independent art film-makers and

 pornographers. The artistic avant-garde saw porn as a means to explicitly critique sexual

 mores; while pornographers saw the possibility of attracting liberal mainstream audiences

 through artful films (Patton 2000: 258, also Wyatt 1999).

           As the porn industry has evolved and changed, so to have academic and social

 attempts to define pornography at each stage of it’s evolution, from it’s features in

 mainstream theaters, to it’s introduction in to the privacy of viewers homes through the

 mediums of VHS, and later, DVD; and now it’s wide availability through streaming and

 online sources.

           Coming back to how we define the value of pornography. Arguments have been

 made that while art is largely valued intrinsically; a painting can be valued for its

 composition, regularity, harmony, uniqueness, balance, tension, diversity and complexity;

 pornography is primarily viewed instrumentally. Pornography is usually considered a

 depiction of explicit sexual subject matter meant to arouse and sexually excite the

 viewer. Michael Rea (2001), specifies what it means for someone, S, to use something, x, as

 pornography. He lists 4 conditions (2001: 120):

   1.    x is a token of some sort of communicative material

 Werking vs. Werking                                                                           8
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.820 Filed 03/01/21 Page 10 of 24




   2.    S desires to be sexually aroused or gratified by the communicative content of x

   3.    if S believes that the communicative content of x is intended to foster intimacy

         between S and the subject(s) of x, the belief is not among S’s reasons for attending to

         x’s content

   4.    if S’s desire to be sexually aroused or gratified by the communicative content of x

         were no longer among S’s reasons for attending that content, S would have at most a

         weak desire to attend to x’s content.

           As we see in the argument proposed by Michael Rea, the pivotal term in his

 definition is the term “use”. The term use implies the commoditization of an “thing”, or more

 simplistically, to put into action or service; to expend or consume; to carry our purpose or

 action by means of utilization.

           While debates amongst scholars continue to explore the artistic and intrinsic value

 of pornography, in my professional opinion Michael Rea’s proposed conditions are the most

 applicable to this case - pornography is for “use”; a commodity. As such, I have evaluated this

 collection based on it’s current monetary value; i.e. the cost of replacement for the purpose

 of consumption, in today’s market.

           These come in two forms; DVD and online download. Preference has been given to

 DVD when available and dependent on each online source at the time of this report, and

 based on the assumption that the plaintiff purchased the original items in either VHS or

 DVD format, and has preference for this medium.




 Werking vs. Werking                                                                               9
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.821 Filed 03/01/21 Page 11 of 24




                                  METHODOLOGY

 In determining the value of this collection, I considered the 4 following criteria;


   •     Current cost

         This criterion is divided into two parts. Is the film available in either DVD or digital

         (streaming) format? If so, preference was given to DVD format, as it appears the

         plaintiff purchased the video in either DVD or VHS format, as mentioned above.


   •     Current availability in the marketplace

         The second criterion determines whether or not the film is still available in the

         marketplace for purchase.


   •     Initial distribution volume

         The third criterion assesses if the initial distribution was of a mainstream nature (a

         “standard” release - thousands of copies distributed in adult retail chains or through

         mail order in the marketplace), or in a niche market (small number of copies released

         into the marketplace) or custom (one-of-a-kind film produced for the plaintiff alone)


   •     Porn industry-determined intrinsic value

         The fourth criterion considers what was relevant to the adult film industry at the

         time of production. Is there a performer with mainstream crossover? Did the

         producer/director win several awards in the industry? In the case of this valuation,




 Werking vs. Werking                                                                                10
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.822 Filed 03/01/21 Page 12 of 24




         the least amount of weight has been given to this criterion.




 Werking vs. Werking                                                        11
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.823 Filed 03/01/21 Page 13 of 24




                             RESEARCH TOOLS (EXHIBIT 5)

 Due to increased availability of data (studio, year of production, etc), multiple online

 databases / websites were used to determine the previous 4 criteria. Effort was made to

 eliminate any duplicates with Exhibit 6.


   •     www.adultdvdempire.com (predominantly mainstream releases)


   •     www.jeedoo.com (Foreign, mainstream and fetish releases)


   •     www.hightide-video.com (fetish and unusual releases)


   •     www.kompoz2.com (mainstream reference)


   •     www.xhamster.com (mainstream and camming releases)


   •     www.adultempire.com (mainstream and some fetish releases)


   •     www.adultfilmdatabase.com (mostly mainstream releases dating back to the mid 70’s)


   •     www.adultdvdmarketplace.com (mostly mainstream releases)


   •     www.iafd.com (adult film database and documentary website)


   •     www.ebay.com (online marketplace)


   •     www.hotmovies.com (mainstream releases)


   •     www.tubepornclassic.com (classic adult film marketplace)


   •     www.excaliburfilms.com (misc adult film marketplace)


 Werking vs. Werking                                                                        12
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.824 Filed 03/01/21 Page 14 of 24




   •     www.pornhub.com (tube site)


   •     www.youporn.com (tube site)


   •     www.diabolikdvd.com (misc film release marketplace)


   •     www.popcorn.com (misc film release marketplace)


   •     www.cduniverse.com (mainstream adult film marketplace)


   •     www.filesmonster.vip (misc film release marketplace)


   •     www.imdb.com (mainstream hollywood and film catalog website)


   •     www.gamelink.com (streaming marketplace)


   •     www.globaldatabase.ecpat.org (reference)


   •     www.aebn.com (mainstream adult streaming marketplace)


   •     www.vintage-erotic.net (classic adult marketplace)


   •     www.sugarinstant.com (streaming marketplace)


   •     www.adultfilmcentral.com (adult film marketplace)


   •     www.hentaiyes.com (manga and hentai adult marketplace)

         A differentiation in valuation has been considered, when the items were either




 Werking vs. Werking                                                                      13
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.825 Filed 03/01/21 Page 15 of 24




         discontinued, not found, or were unable to be valuated, in the following five areas:




       1. Mainstream materials. When a mainstream title was found but not available for sale

               (discontinued), and did not have any defining features (a celebrity name, a stand

          alone significant value), the replacement cost was averaged among the most common

              replacement costs. The averages of 89.99, 69.99, 29.99, 19.95, 14.95, 9.99, 6.99, 18,

           59.99, 39.99 (the most common costs for the films listed, please refer to Exhibit B - 5

                                                spreadsheet) is 35.983, which was rounded to 36.

     2. Niche materials. Niche materials are defined by content. Beyond mainstream sexual

         content (in this case, heterosexual activity) niche materials are defined by; A.

         paraphilia aspects, such as an attention to feet, or urination, or lingerie (for example),

         and this may have a higher (or lower) cost. Paraphilia (previously known as sexual

         perversion and sexual deviation) is the experience of intense sexual arousal to atypical

         objects, situations, fantasies, behaviors, or individuals, and B. reduced or limited

         release into the marketplace. No consensus has been found for any precise border

         between unusual sexual interests and paraphilic ones. The averages of 89.99, 69.99,

         29.99, 19.95, 14.95, 9.99, 6.99, 18, 59.99, 39.99 (the most common costs for the films

         listed, please refer to Exhibit B - 5 spreadsheet) is 35.983, which was rounded to 36,

         and applied to Niche materials.




 Werking vs. Werking                                                                              14
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.826 Filed 03/01/21 Page 16 of 24




     3. Custom material. Custom materials are defined by a singular, or one-of-a-kind

         production, generally produced for the viewer only, and for which the performer and

         viewer negotiate a cost for production.

     4. Non-Mainstream material. While films depicting animals and sexual activity are not

         defined as a prohibited form of speech (see United States vs. Stevens, 559 U.S. 460

         (2010), it is beyond the scope of this appraisal to determine the value of these films.

     5. Vague or undefined titles/lack of studio or production information. While all titles

         were searched for and cross referenced based on studio or some word combination,

         some were not able to be located or identified.

        As a result of increased data (studio, production date, etc), a wider spectrum of costs

 was found.

        Based on the above 5 conditions, 47 films were unable to be evaluated. Total appraisal

 of the remaining 689 films: $15,349.96. Please refer to the spreadsheet (Exhibit B -

 Spreadsheet titled “Exhibit 5”) for each film’s replacement cost.




 Werking vs. Werking                                                                               15
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.827 Filed 03/01/21 Page 17 of 24




                            RESEARCH TOOLS (EXHIBIT 6)

            Due to the limited data (no studio or production date, etc), one large online

 database / website was used to determine the previous 4 criteria. Effort was made to

 eliminate any duplicates with Exhibit 5.


   •      www.adultdvdempire.com (predominantly mainstream releases)

          A differentiation in valuation has been considered, when the items were either

          discontinued, not found, or were unable to be valued, in the following five areas.

       1. Mainstream materials. When a mainstream title was found but not available for sale

          (discontinued), and did not have any defining features (a celebrity name, a stand

          alone significant value), the replacement cost was averaged among the most common

          replacement costs. The averages of 29.99, 19.99, 14.99, 11.99, 9.99, 7.99, 5.59 (the

          most common costs for the films listed, please refer to Exhibit B - 6 spreadsheet) is

          13.44, which was rounded to 14.



 Werking vs. Werking                                                                              16
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.828 Filed 03/01/21 Page 18 of 24




     2. Niche materials. Niche materials are defined by content. Beyond mainstream sexual

         content (in this case, heterosexual activity) niche materials are defined by; A.

         paraphilia aspects, such as an attention to feet, or urination, or lingerie (for example),

         and this may have a higher (or lower) cost. Paraphilia (previously known as sexual

         perversion and sexual deviation) is the experience of intense sexual arousal to atypical

         objects, situations, fantasies, behaviors, or individuals, and B. reduced or limited

         release into the marketplace. No consensus has been found for any precise border

         between unusual sexual interests and paraphilic ones. The averages of 29.99, 19.99,

         14.99, 11.99, 9.99, 7.99, 5.59 (the most common costs for the films listed, please refer

         to Exhibit B - 6 spreadsheet) is 13.44, which was rounded to 14, and applied to Niche

         materials.

     3. Custom material. Custom materials are defined by a singular, or one-of-a-kind

         production, generally produced for the viewer only, and for which the performer and

         viewer negotiate a cost for production.

     4. Non-Mainstream material. While films depicting animals and sexual activity are not

         defined as a prohibited form of speech (see United States vs. Stevens, 559 U.S. 460

         (2010), it is beyond the scope of this appraisal to determine the value of these films.

     5. Vague or undefined titles/lack of studio or production information. While all titles

 were searched for and cross referenced based on title or some word combination, some were

 not able to be located or identified, or produced multiple results.




 Werking vs. Werking                                                                               17
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.829 Filed 03/01/21 Page 19 of 24




       As a result of limiting data (a lack of studio, production date, etc), a smaller spectrum of

 costs was found, and largely available in download format.

       Based on the above 5 conditions, 60 films were unable to be valued. Total appraisal of

 the remaining 1493 films: $15,094.98. Please refer to the spreadsheet (Exhibit C -

 Spreadsheet titled “Exhibit 6”) for each film’s replacement cost. A preference was given to

 DVD media when available, but generally was available in download format as of this report.

         Titles that could be valued from both Exhibit 5 and Exhibit 6 totalled $30,441.54.

 While there could be duplicates from either Exhibits still remaining in this total, in my

 professional opinion such duplicates make a difference of perhaps + or - $3000.00.




 Werking vs. Werking                                                                             18
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.830 Filed 03/01/21 Page 20 of 24




                            LIMITING CONDITIONS

 This appraisal report is made subject to the following limiting conditions:

 1. The opinions of value reported are valid only for the effective date of the appraisal.

 2. The appraisal is valid only for intended use, intended users, and type of value stated in the

    report.

 3. This appraisal is valid only in its entirety and is invalid if any part of the report is missing

    or incomplete.

 4. This appraisal report is confidential and intended to be used only by the client and the

    stated intended users. No confidential part of this report, including the value conclusions

    and the identity of the appraiser, shall be disseminated to the public through advertising,

    news, sales, public relations or other media without the prior written consent of the

    appraiser.

 5. Delivery of this report to the client includes testimony in the court action. Once

    testimony has been provided, all contractual obligations will have been met.




 Werking vs. Werking                                                                               19
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.831 Filed 03/01/21 Page 21 of 24




                                         CERTIFICATION

 I certify that, to the best of my knowledge and belief:


 •   The statements of fact contained in this report are true and correct.


 •   The reported analyses, opinions, and conclusions are limited only by the reported

     assumptions and limiting conditions and are my personal, impartial, and unbiased

     professional analyses, opinions and conclusions.


 •   I have no present or prospective interest in the property that is the subject of this report

     and no personal interest with respect to the parties involved.


 •   I have no bias with respect to the property that is the subject of this report or to the

     parties involved with this assignment.


 •   My engagement in this assignment was not contingent upon developing or reporting

     predetermined results.


 •   My compensation for completing this assignment is not contingent upon or reporting of

     the predetermined value or direction in value that favors the cause of the client, the


 Werking vs. Werking                                                                                20
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.832 Filed 03/01/21 Page 22 of 24




     amount of the value opinion, the attainment of a stipulated result, or the occurrence of a

     subsequent event directly related to the intended use of this appraisal.


 •   Research assistance for the appraisal was provided by Mircalla McNeely and David

     Shindel, but the value opinion is entirely my own.




                                        QUALIFICATIONS

 I hold a Doctorate degree in Human Sexuality (D.H.S.) and a Ph.D. in Human Sexuality with

 an emphasis on Clinical Sexology. My research focused on (and continues to focus on)

 unusual and paraphilic sexualities, in particular, paraphilic (or “extreme”) pornography. I

 have led research projects on pornography, including my most recent effort in assessing the

 attitudes of Erotic Heritage Museum guests towards pornography. I have co-authored or

 authored several papers and articles on pornography and porn use. I am also the Executive

 Director of the Erotic Heritage Museum; the only Museum to include, and research,

 pornography as a part of its ongoing projects and exhibits.




 Werking vs. Werking                                                                              21
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.833 Filed 03/01/21 Page 23 of 24




 References

     1. Patton, C., Queer Diasporas, Duke University Press, 2000

     2. Rea, Michael C. (2001) “What is Pornography?” Nous 35 (1): 118 - 45.

     3. Soucy, Patricia C. and Smyth, Janella N., Eds. The Appraisal of Personal Property:

         Principles, Theories, and Practice Methods for the Professional Appraiser.

         Washington. D.C.: The American Society of Appraisers, 1994, p.19

     4. Wyatt, R.B. The Emergence of a Digital Cinema. Computers and the Humanities 33,

         365–381 (1999).




 Werking vs. Werking                                                                         22
Case 1:19-cv-00276-PLM-RSK ECF No. 50-1, PageID.834 Filed 03/01/21 Page 24 of 24




 Werking vs. Werking                                                        23
